internal_revenue_service number release date index number ---------------- ---------------------------------------------- ------------------------------------ ------------- ------------------------- - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 - plr-119591-06 date date ---------------------------------------------------- ----------------------------------------------------- ----------------------- legend trust --------------------------------------------------------------------- operating partnership ------------ -------- ------------ ----------- -------------------------- -------------------------- state w state x state y state z date date ---- -- plr-119591-06 a b dear ------------ this responds to a letter dated date submitted on behalf of trust requesting a ruling under ' b c iii of the internal_revenue_code facts trust is a corporation organized in state w that elected to be taxed as a real_estate_investment_trust reit beginning with its taxable_year ended date trust owns an interest of approximately a percent in operating partnership a state x limited_partnership that is classified as a partnership for federal_income_tax purposes other persons own the remaining approximately b percent of the interests in operating partnership trust is the sole general_partner of operating partnership operating partnership owns interests in subsidiary entities trust conducts operations and owns properties through operating partnership and the subsidiary entities certain types of properties trust is in the process of realigning the portfolio of properties held through operating partnership and the subsidiary entities to reflect this business plan trust’s current business plan focuses on certain core geographic markets and in furtherance of trust’s business plan operating partnership recently exchanged an improved property in state y property a for an improved property in state z property b property b was not subject_to liens securing any debt at the time of the acquisition and property a was not subject_to liens securing any debt at the time it was transferred operating partnership received no consideration other than property b in the exchange trust has made the following representations trust and operating partnership will treat the exchange as an exchange described in ' a of the code for federal_income_tax purposes no gain_or_loss was recognized on the exchange as a result of the application of '1031 a and the exchange satisfied both the requirements for deferred exchanges set forth in sec_1_1031_k_-1 of the income_tax regulations and the safe_harbor for reverse exchanges set forth in revproc_2000_37 2000_2_cb_308 as modified by revproc_2004_51 2004_2_cb_294 plr-119591-06 law and analysis sec_857 of the code imposes a 100-percent tax on a reit's net_income from prohibited_transactions sec_857 defines the term prohibited_transaction as the sale_or_other_disposition of property described in '1221 a which is not foreclosure_property sec_1221 describes property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sometimes referred to as dealer_property sec_857 of the code provides a safe_harbor under which the term prohibited_transaction does not include a sale of property that is a real_estate asset if certain requirements are met sec_857 sets forth one of these requirements sec_857 provides that i during the taxable_year the trust does not make more than sales of property other than sales of foreclosure_property or sales to which ' applies or ii the aggregate adjusted bases as determined for purposes of computing earnings_and_profits of property other than sales of foreclosure_property or sales to which ' applies sold during the taxable_year does not exceed percent of the aggregate bases as so determined of all of the assets of the trust as of the beginning of the taxable_year sec_1031 of the code generally provides that a taxpayer recognizes no gain_or_loss when it exchanges property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind that also is to be held for productive_use_or_investment sec_1_1031_k_-1 of the regulations provides rules for the application of ' and the regulations promulgated thereunder in the case of a deferred_exchange for purposes of ' a deferred_exchange generally is an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the replacement_property revproc_2000_37 as modified by revproc_2004_51 provides a safe_harbor for reverse exchanges generally in a safe_harbor reverse exchange an exchange accommodation titleholder acquires replacement_property on behalf of a taxpayer pursuant to a qualified_exchange_accommodation_agreement and holds the property until the taxpayer arranges for the transfer of the relinquished_property to a transferee if the safe_harbor procedures are satisfied the exchange accommodation titleholder is treated as the owner of the replacement_property until the taxpayer acquires such property in a transaction otherwise qualifying under provisions of ' of the code plr-119591-06 in applying the safe_harbor for prohibited_transactions ' b c iii of the code limits on an annual basis the frequency of transactions that a reit can enter into by reference to the number of sales of property and to the basis_of_property sold the legislative_history underlying sec_857 indicates that congress enacted the prohibited_transactions tax to deter reits from engaging in ordinary retailing activities such as sales to customers of condominium units or subdivided lots in a development project see s rep no 94th cong 2d sess the legislative_history further indicates that congress believed that reits should have a safe_harbor within which they can modify the portfolio of their assets without the possibility that a tax would be imposed equal to the entire amount of the appreciation in those assets and that the restrictions on the availability of the safe_harbor would prevent reits from using the safe_harbor to permit them to engage in an active trade_or_business such as the development and subdivision of land s rep no 95th cong 2d sess in the present case trust’s proposed transaction appears to be consistent with the congressional intent of allowing reits to modify their portfolios without incurring a prohibitive tax moreover trust has represented that the exchange satisfies both the requirements for deferred exchanges set forth in sec_1_1031_k_-1 of the regulations and the safe_harbor for reverse exchanges set forth in revproc_2000_37 and that no gain_or_loss was recognized on the exchange as a result of the application of ' a of the code accordingly based on these representations property a should not be treated as having been sold for purposes of ' b c iii conclusion based solely on the information submitted and the representations made we rule that the disposition of property a as part of the exchange will not be taken into account as a sale of property and that property a will not be treated as property sold for purposes of applying ' b c iii of the code to trust’s taxable_year ending date no opinion is expressed or implied with regard to whether trust qualifies as a reit under subchapter_m of the code in addition no opinion is expressed or implied as to whether ' a of the code applies to the exchange this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-119591-06 letter is being sent to your authorized representatives in accordance with the power_of_attorney on file with this office a copy of this sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
